Case 3:17-cv-00863-BTM-MDD Document 112 Filed 04/24/19 PageID.1694 Page 1 of 2



                                                 United States District Court
                                                  SOUTHERN DISTRICT OF CALIFORNIA


    Ibrahim Nasser and Serious Scents,                                                 Case No. 3:17-cv-00863-BTM-MDD
                                                                   Plaintiff,
                                                          V.                      PRO HAC VICE APPLICATION
    Julius Samann Ltd., et al.                                   Defendant.           ■ Defendant Energizer Brands TI T,I,C
                                                                                       Party Repre.sented


    I,          Jennifer Fairbairn Deal                                  hereby petition the above entitled court to permit me
                                   (Applicaiu)

    to appear and participate in this case and in support of petition state:
                My firm name:              KILPATRICK TOWNSEND & STOCKTON LLP

                Street address:            1100 Peachtree Street NE, Suite 2800

                City, State, ZIP:            Atlanta, GA 30309-4528

                Phone number:              (404) 745-2536

                Email:                    ideal@kilpatricktownsend.com
                                                                                              US District Court for the Northern
                That on fcVljUCb              2011 I was admitted to practice before          District of Georgia
                                    (Dale)                                                                     (Name of Coiii t)

                and am currently in good standing and eligible to practice in said court,
                that I am not currently suspended or disbarred in any other court, and
                that I   n have)              have not)        concurrently or within the year preceding this application made
                any pro hac vice application to this court.
                                             (If previous application made, complete the following)

    Title of case___________
    Case Number________ _                                                              Date of Application
    Application:         □ Granted             □ Denied
                I declare under penalty of perjun' that the foregoing is true and correc .
                                                                                   (
                                                                                                       (.Sjgnalui c of Applicant)

                                               DESIGNATION OF LOCAL COUNSEL
    I hereby designate the below named as associate local counsel.
         Nancy L. Stagg (CA State Bar No. 157034)                                          (858)350-6156
    (Name)                                                                             (Telcphune)

         KILPATRICK TOWNSEND & STOCKTON LLP
    (firm)

          12255 El Camino Real, Suite 250                                         San Diego, CA                                     92130

    (SlrCL-l)                                                                                                                               1




    1 hereby consent to the above designation.
                                                                                               x’ ol Designee Allorncy)
Case 3:17-cv-00863-BTM-MDD Document 112 Filed 04/24/19 PageID.1695 Page 2 of 2




    Pro Hac Vice (For this one particular occasion)

    An attorney who is not a member of the California State Bar, but who is a member in good standing of,
    and eligible to practice before, the bar of any United States court or of the highest court of any State or
    of any Territory or Insular possession of the United States, who is of good moral character, and who has
    been letained to appear in this Court, be permitted to appear and participate in a particular case. An
    attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
    to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
    is regularly engaged in business, professional, or other activities in California.

    The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
    (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
    and the date of admission, he/she is in good standing and eligible to practice in said court,
    (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
    concurrently or within the year preceding his/her current application made any pro hac vice application
    to this court, the title and the case number of each matter wherein he made application, the date of
    application, and whether or not his/her application was granted. He/She shall also designate in his
    application a member of the bar of this Court with whom the Court and opposing counsel may readily
    communicate regarding the conduct of the case and upon whom papers shall be served, He/She shall
    file with such application the address, telephone number and written consent of such designee.

    Fee:   $206.00

    If application and fee require submission via U.S. Mail, please contact:

                                                          CASD Attorney Admissions Clerk
                                                          (619) 557-5329
